Citation Nr: 1040755
Decision Date: 10/29/10	Archive Date: 12/23/10

DOCKET NO. 04-16 181                       DATE OCT 29 2010 

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 

THE ISSUE 

Entitlement to a compensable rating for a left, third metacarpal scar. 

(The issues of entitlement to service connection for left hand arthritis, claimed as secondary to service-connected left, third metacarpal scar; for a right knee disability, to include arthritis; for a left knee disability, to include arthritis; and for a variously diagnosed low back disability, to include disc disease, are the subject of a separate decision by the Board of Veterans' Appeals (Board)). 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

A. Ishizawar, Associate Counsel 

INTRODUCTION 

The appellant is a Veteran who served on active duty from June 1969 to January 1971 and from January 1991 to April 1991. This matter is before the Board on appeal from a June 2003 rating decision of the Cleveland, Ohio RO. In May 2004, a hearing was held before a Decision Review Officer (DRO) at the RO. In September 2005, a Travel Board hearing was held before one of the undersigned Veterans Law Judges (VLJ). Transcripts of these hearings are associated with the Veteran's claims file. In January 2006, the case was remanded for additional development. After additional development was completed and the Veteran's claim was readjudicated (see June 2006 supplemental statement of the case (SSOC)), the Veteran requested another hearing before the Board. See June 2006 VA Form 9. In November 2006 this matter was remanded again to afford him such hearing. In October 2009, a Travel Board hearing was held before another of the undersigned VLJs. A transcript of this hearing is associated with the Veteran's claims file. As the VLJs who presided at the hearings must participate in the decision on the claim (see 38 C.F.R. § 20.707 (2010)), this matter is being decided by a panel of three VLJs. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if any action on his part is required. 

REMAND 

In the January 2006 remand, the Board noted that the Veteran's claim for a compensable rating for his left hand scar was based on his complaint that the scar was tender and painful. As the VA examination report of record at the time did not 

- 2 - 

address whether the scar was painful or tender, the Board requested that he be scheduled for another VA examination. The Board's remand instructions specifically included the following, "The examiner should provide the measurements for the service-connected left hand scar, describe any functional impairment due to the service-connected left hand scar and identify any objective evidence of pain or tenderness of the scar" (emphasis added). 

The Veteran was examined again in April 2006. The VA examination report states, "The scar, according to the patient, is slightly tender on examination." The Board notes that as phrased (i.e., "according to the patient") such statement is subjective, and not objective, evidence of tenderness. As the report is otherwise silent regarding any observation of objective evidence of tenderness, the Board finds the April 2006 VA examination to be inadequate, and not fully responsive to the Board's January 2006 remand request. See Barr v. Nicholson, 21 Vet. App. 303 (2007) ( once VA undertakes the effort to provide an examination, it must provide an adequate one). 

Accordingly, the case is REMANDED for the following: 

1. The RO should arrange for the Veteran to be examined by an appropriate physician to determine the nature and extent of all impairment due to his service-connected left, third metacarpal scar. The Veteran's claims file (to include this remand) and a copy of the 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 criteria must be made available to, and reviewed by, the examiner in conjunction with the examination. A complete medical history should be elicited, and any tests and/or studies deemed necessary should be completed. The report prepared by the examiner must respond to all of the questions posed below. 

(a) Please provide the measurements for the service-connected left, third metacarpal scar. 

- 3 - 

(b) Please indicate whether or not there is any objective evidence that the service-connected left, third metacarpal scar (of itself) is painful or tender. [Notably, the Veteran also has arthritis in the left hand, for which service connection has been denied.] 

(c) Please indicate whether the service-connected left, 
third metacarpal scar is unstable, subject to repeated ulceration, adherent, and/or hypertrophic. 

(d) Please identify all functional impairment of the left hand that is due to the service-connected left, third metacarpal scar. To the extent possible, the examiner should distinguish the pathology, symptoms, and impairment of function due to the service-connected scar from those due to any nonservice-connected left hand disability. The examiner should specifically identify any limitation of motion due to the scar, to include any such limitation due to pain. The examiner should also assess (to the extent possible) whether there is any increase in limitation of function/motion on repeated use and during flare-ups. 

(e) Please also provide an opinion concerning the impact of the service-connected left, third metacarpal scar on the Veteran's ability to work. 

The examiner must explain the rationale for all opinions provided. If any opinion sought cannot be provided, it should be so stated for the record, along with an explanation of the reason why such opinion is not possible.

- 4 - 

2. The RO should then re-adjudicate this claim. (f it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 

J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals 

Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals 

George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 

- 5  




